DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            CRAIG D. LAMB,
                              Appellant,

                                    v.

                NATIONSTAR MORTGAGE, LLC, et al.,
                           Appellee.

                             No. 4D13-3125

                           [August 19, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 502011CA004062.

   Craig D. Lamb, West Palm Beach, pro se.

  Silver Jade Deutch of Morris | Schneider | Wittstadt, Tampa, for
appellee Nationstar Mortgage, LLC.

STEVENSON, J.

   Craig Lamb appeals a final judgment of foreclosure. We find the trial
court erred in determining that Nationstar Mortgage, LLC, had standing
and reverse.

   This court reviews the sufficiency of the evidence to prove standing to
bring a foreclosure action de novo. Dixon v. Express Equity Lending Grp.,
LLLP, 125 So. 3d 965, 967 (Fla. 4th DCA 2013). In addition to proving
standing when the complaint is filed, a bank must also establish its
standing at the time final judgment is entered. Boumarate v. HSBC Bank
USA, N.A., 109 So. 3d 1239, 1239 (Fla. 5th DCA 2013).

   This case was commenced by Aurora Loan Services, LLC. The note
attached to the complaint included several indorsements, the last one
being a special indorsement in favor of Aurora. Nationstar filed a Motion
for Substitution of Party Plaintiff, alleging it had acquired the note and
mortgage. Nationstar attached to the motion an “Assignment of Mortgage”
from Aurora. Without objection, the court issued its order allowing the
substitution.
   At trial, the court took judicial notice of the court file, including the
order allowing substitution of Nationstar for Aurora as plaintiff.
Nationstar’s witness testified that “[w]e acquired Aurora Loans last year
around mid-2012. We took over that company, . . . we now service all of
Aurora Loans.” There was no other testimony on the issue of Nationstar’s
standing. The original note was lost and the copy placed into evidence was
specially indorsed to Aurora.

    “When specially indorsed, an instrument becomes payable to the
identified person and may be negotiated only by the indorsement of that
person.” § 673.2051(1), Fla. Stat. (2013). Where a bank is seeking to
enforce a note which is specially indorsed to another, it may prove
standing “‘through evidence of a valid assignment, proof of purchase of the
debt, or evidence of an effective transfer.’” Stone v. BankUnited, 115 So.
3d 411, 413 (Fla. 2d DCA 2013) (quoting BAC Funding Consortium Inc.
ISAOA/ATIMA v. Jean-Jacques, 28 So. 3d 936, 939 (Fla. 2d DCA 2010));
see also Hunter v. Aurora Loan Servs., LLC, 137 So. 3d 570, 573 (Fla. 1st
DCA), review denied, 157 So. 3d 1040 (Fla. 2014); Dixon, 125 So. 3d at
967 (“‘[T]he plaintiff must submit the note bearing a special [i]ndorsement
in favor of the plaintiff, an assignment from payee to the plaintiff or an
affidavit of ownership proving its status as holder of the note.’”) (quoting
Rigby v. Wells Fargo Bank, N.A., 84 So. 3d 1195, 1196 (Fla. 4th DCA
2012)). “A witness who testifies at trial as to the date a bank became the
owner of the note can serve the same purpose as an affidavit of ownership.”
Sosa v. U.S. Bank Nat’l Ass’n, 153 So. 3d 950, 951 (Fla. 4th DCA 2014).

   Nationstar did not prove its standing to enforce the note through
evidence of an assignment because the assignment at bar assigns only the
mortgage. “The mortgage follows the assignment of the promissory note,
but an assignment of the mortgage without an assignment of the debt
creates no right in the assignee.” Tilus v. AS Michai LLC, 161 So. 3d 1284,
1286 (Fla. 4th DCA 2015) (citing Bristol v. Wells Fargo Bank, Nat’l Ass’n,
137 So. 3d 1130, 1133 (Fla. 4th DCA 2014)). A bank does not have
standing to foreclose where it relies on an assignment of the mortgage only.

    We also find that Nationstar failed to prove its standing through either
“proof of purchase of the debt,” “evidence of an effective transfer,” or
“affidavit of ownership proving its status as holder.” While its witness
testified that Nationstar acquired Aurora, the witness did not testify that
Nationstar acquired this particular note which bears a special
indorsement to Aurora. See Dixon, 125 So. 3d at 967 (“Although the
lender’s president testified that the lender was the owner and holder of the
note, the special indorsement appearing on the back of the original note
suggests otherwise.”); Jelic v. LaSalle Bank, Nat’l Ass’n, 160 So. 3d 127,

                                     2
130 (Fla. 4th DCA 2015) (“[T]he special indorsement on the original note
suggests Washington Mutual Bank was the proper party to initiate the
foreclosure action.”); see also Gorel v. Bank of N.Y. Mellon, 165 So. 3d 44,
46–47 (Fla. 5th DCA 2015); compare Stone, 115 So. 3d at 413 (finding that
the plaintiff had standing where employee of original lender testified that
the plaintiff acquired all of the assets of the original lender including the
note and mortgage in question pursuant to a purchase assumption
agreement). The record lacks competent substantial evidence that this
note was transferred by its indorsee, or otherwise purchased or acquired
by Nationstar.

   Because Nationstar failed to establish its standing at the time judgment
was entered, the trial court erred in finding that Nationstar had standing
to enforce the note. Accordingly, we reverse the final judgment of
foreclosure and remand for entry of an order of involuntary dismissal of
the action. See Sosa, 153 So. 3d at 952 (reversing and remanding for
involuntary dismissal of foreclosure case following non-jury trial where the
bank failed to establish standing).

   Reversed and remanded.

LEVINE and FORST, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     3